             Case 1:20-cv-11479-LTS Document 6 Filed 08/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JAMES KOPPEL,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                                No. 20-cv-11479-LTS
                                    )
WILLIAM MOSES,                      )
                                    )
      Defendant.                    )
____________________________________)

                                     MOTION TO DISMISS

        A “vague” statement “that is subject to multiple interpretations” is “not actionable” as

defamation. Ayyadurai v. Floor64, Inc., 270 F. Supp. 3d 343, 355 (D. Mass. 2017), citing Gray,

v. St. Martin’s Press, Inc., 221 F.3d 243, 248 (1st Cir. 2000) (statements that involve

“expressions of personal judgment,” are non-actionable, “especially as the judgments become

more vague and subjective in character.”). Defendant William Moses moves to dismiss this

defamation action pursuant to Fed. R. Civ. P. 12(b)(6) because the allegedly defamatory

communication at issue—Moses’s statement that plaintiff James Koppel had made other persons

“deeply uncomfortable”—is too indefinite to ground a libel claim, and does not imply the

existence of specific undisclosed defamatory facts. Koppel’s other claims, for tortious

interference with advantageous relationships (Count II), false light invasion of privacy (Count

III), and “civil conspiracy” (Count IV), improperly seek to re-plead the flawed defamation claim

under different captions, and are meritless on its own terms. Accordingly, the complaint should

be dismissed in its entirety.

        In support of this motion, Moses submits the accompanying memorandum of law.


3522190.v1
           Case 1:20-cv-11479-LTS Document 6 Filed 08/12/20 Page 2 of 2




       WHEREFORE, defendant William Moses respectfully requests that his motion to dismiss

this action for failure to state a claim under Fed. R. Civ. P. 12(b)(6) be allowed.

                                                      WILLIAM MOSES,

                                                      By his attorneys,

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle (BBO # 647438)
                                                      jpyle@princelobel.com
                                                      Michael J. Lambert (BBO # 704134)
                                                      mlambert@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100

Dated: August 12, 2020

                            Certification Pursuant to Local Rule 7.1

      I hereby certify that on August 7, 2020, I conferred with counsel for plaintiff James
Koppel in a good faith attempt to resolve or narrow the issues presented in this motion.

                                                                /s/ Jeffrey J. Pyle
                                                                Jeffrey J. Pyle

                                       Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                                /s/ Jeffrey J. Pyle
                                                                Jeffrey J. Pyle




                                                  2
